United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1227
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Gabriel Crivello,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 20, 2011
                                  Filed: September 20, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


      Gabriel Crivello appeals from the district court’s1 denial of his motion to
withdraw his guilty plea to being a felon in possession of a firearm, in violation of 18
U.S.C. §§ 922(g)(1), 924(a)(2). His counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and has moved to withdraw.




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       We conclude the district court did not abuse its discretion in denying Crivello’s
motion to withdraw his guilty plea, because Crivello did not present a fair and just
reason for withdrawing his plea. See United States v. Alvarado, 615 F.3d 916, 920
(8th Cir. 2010) (standard of review; after court accepts guilty plea, defendant may still
withdraw plea before sentence is imposed if defendant can show fair and just reason
for requesting withdrawal); United States v. Bahena, 223 F.3d 797, 806-07 (8th Cir.
2000) (when defendant stated at plea hearing that he understood, his later conclusory
claim that he did not understand rings hollow); United States v. Morrison, 967 F.2d
264, 268 (8th Cir. 1992) (“When a defendant has entered a knowing and voluntary
plea of guilty at a hearing at which he acknowledged committing the crime, ‘the
occasion for setting aside a guilty plea should seldom arise.’” (citation omitted)).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                           -2-